Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2006

Groppi v. Bosco
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Groppi v. Bosco" (2006). 2006 Decisions. Paper 105.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/105


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         CLD-28
                                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 06-2552
                                   ____________

                                JEFFREY GROPPI,
                                       Appellant

                                         v.

      ROBERT BOSCO, Director; LOUIS BORRELLI, Probation Officer;
     ROBERT MASSEY, Probation Officer; TROY WILLIAMSON, Warden;
                DAVE MOFFAT, Camp Administrator;
              DR. RICHARD WILLIAMS, RDAP Director
                    ________________________

                 On Appeal From the United States District Court
                     For the Middle District of Pennsylvania
                           (D.C. Civil No. 06-cv-0355)
                      District Judge: Honorable Yvette Kane


       Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                               October 26, 2006

           Before:     RENDELL, SMITH and COWEN, Circuit Judges

                            (Filed December 12, 2006)
                                 _______________

                            OPINION OF THE COURT
                                _______________

PER CURIAM

    Jeffrey Groppi appeals the dismissal of his civil rights complaint by the United
States District Court for the Middle District of Pennsylvania. We will affirm.

       Groppi is currently incarcerated at the United States Penitentiary in Lewisburg,

Pennsylvania (USP-Lewisburg). The State of Connecticut has issued a warrant for his

arrest for failure to pay restitution as part of his sentence in an earlier, unrelated criminal

matter. In February 2006, Groppi filed a complaint pursuant to 42 U.S.C. § 1983, seeking

a declaratory judgment and injunctive relief. He alleges that issuance of the warrant has

prevented him from participating in USP-Lewisburg’s Drug Abuse Program at a halfway

house and from receiving a furlough to visit his ailing son, in violation of his rights under

the Fourteenth Amendment. The District Court dismissed the complaint. Groppi timely

filed a notice of appeal.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. When a complaint is

dismissed for failure to state a claim, our review is plenary. See Carino v. Stefan, 376
F.3d 156, 159 (3d Cir. 2004). We review de novo the District Court’s decision with

respect to personal jurisdiction. See Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 368

(3d Cir. 2002).

       We agree that the District Court lacked jurisdiction over the Connecticut

defendants in this case.1 See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (a

defendant must have certain minimum contacts with a forum such that the maintenance of




  1
   The Connecticut defendants are three officials of the Connecticut Office of Adult
Probation.

                                               2
a suit there does not offend traditional notions of fair play and substantial justice). We

further agree with the District Court that Groppi has failed to state a claim for which

relief may be granted against the defendants at USP-Lewisburg.2 As the District Court

explained, Groppi does not have a constitutional right to receive a furlough. See 28

C.F.R. § 570.30 (“A furlough is not a right, but a privilege granted an inmate under

prescribed conditions”); see also Bowser v. Vose, 968 F.2d 105, 106-7 (1 st Cir. 1992) (“It

is clear that the denial of a furlough implicates no inherent liberty interest”). Moreover,

Groppi does not have a constitutional right to participate in the drug treatment program.

See Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (Congress has given prison officials

full discretion to determine eligibility for rehabilitative programs, and prisoners thus have

no statutory or constitutional entitlement sufficient to invoke due process).

         For the foregoing reasons, we will affirm the District Court’s judgment. Groppi’s

motions for expedited appeal and emergency stay of probation violator warrant, and for

appointment of counsel are denied. See Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir.

1993).




  2
   The USP-Lewisburg defendants are the warden, camp administrator, and Drug Abuse
Program director at the institution.

                                              3